Pursuant to Ind. Appellate Rule 65(D),                            Jul 22 2013, 6:15 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEYS FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

BRIAN R. GATES                                     ELIZABETH B. SEARLE
TIMOTHY W. WOODS                                   Ball Eggleston PC
J. THOMAS VETNE                                    Lafayette, Indiana
Jones Obenchain, LLP
South Bend, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CO-ALLIANCE, LLP,                                  )
                                                   )
       Appellant,                                  )
                                                   )
               vs.                                 )     No. 91A04-1211-PL-606
                                                   )
MONTICELLO FARM SERVICE, INC.,                     )
                                                   )
       Appellee.                                   )


                      APPEAL FROM THE WHITE CIRCUIT COURT
                         The Honorable Robert W. Thacker, Judge
                              Cause No. 91C01-1102-PL-10



                                         July 22, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


SHEPARD, Senior Judge
       Two creditors are involved in a dispute over the priority of their competing

security interests in crop proceeds. Co-Alliance, LLP, seeks to challenge a trial court

order favorable to Monticello Farm Service, Inc. Concluding that the order is not a final

judgment or an interlocutory order appealable as a matter of right, we dismiss for lack of

jurisdiction.

                        FACTS AND PROCEDURAL HISTORY

       Timothy, Lisa, Ross, and Dane Clark and their farming operations pledged their

2010 crop proceeds as collateral to obtain loans from three different creditors, who

perfected their security interests in the following order: First Farmers Bank & Trust, Co-

Alliance, and Monticello.      In June 2010, the Bank and Monticello entered into a

subordination agreement in which Monticello agreed to finance the Clarks’ 2010 crops in

an amount not to exceed the principal sum of $340,000, and in turn, the Bank agreed to

subordinate its interests in those crops to Monticello’s interests in the same.

       Timothy and Lisa filed for bankruptcy in federal court in November 2010. At that

time, the Bank claimed it was owed $2,382,000, Co-Alliance claimed it was owed

$221,000, and Monticello claimed it was owed $216,000. In December 2011, the Clarks

and the three creditors entered into a settlement agreement in which the Clarks and the

Bank waived any claim to $181,000 of the 2010 crop proceeds. The Bank “assign[ed]

any interest it may have in those remaining proceeds to Co-Alliance subject to the rights

and interests of Monticello pursuant to the Subordination Agreement dated June 25,

2010.” Appellant’s App. p. 305. For their part, Co-Alliance and Monticello waived any



                                              2
claim to 2010 crop proceeds exceeding $181,000. The Clarks agreed to hold $181,000 in

the escrow account of their attorney.

       Meanwhile, in February 2011, the Bank sought foreclosure and a money judgment

against Ross and Dane in the White Circuit Court. Several other parties, including Co-

Alliance and Monticello, were named as defendants due to their interests in the Clarks’

property. Monticello answered and cross-claimed against the other defendants. After the

settlement agreement was filed in the bankruptcy proceedings, Monticello obtained leave

to amend its cross-claim to join Timothy and Lisa, who had signed certain promissory

notes alongside Ross and Dane, so that Monticello could claim the $181,000 available

from the 2010 crop proceeds.

       Co-Alliance counterclaimed against Monticello, asserting that it held the first

priority lien on the $181,000 and further alleging that Monticello converted a number of

checks by depositing them without the necessary endorsements.              On Co-Alliance’s

motion, the trial court directed the $181,000 to be transferred to the trial court clerk.

       Monticello and Co-Alliance each moved for partial summary judgment, and the

trial court held a hearing. On October 31, 2012, the court found that Monticello was

entitled to the disputed funds and thus granted Monticello’s motion and denied Co-

Alliance’s motion. The order directed the trial court clerk to “continue to hold in trust”

the $181,000 “until further Order of the Court determines that distribution should and

shall be made upon the partial summary judgment entered herein.” Id. at 22.

                                           ISSUE

       Dispositive in this case is whether we must dismiss for lack of jurisdiction.

                                               3
                               DISCUSSION AND DECISION

         In its Notice of Appeal, Co-Alliance claims the trial court’s October 31, 2012

order is appealable as a matter of right because it is an interlocutory order for the

payment of money. See Ind. Appellate Rule 14(A)(1) (an appeal from an interlocutory

order “[f]or the payment of money” may be taken as a matter of right). However, the

court’s order was not for the payment of money. Although the court determined that

Monticello was entitled to the disputed funds, it explicitly directed the clerk to continue

to hold the funds in trust until further order. The chronological case summary does not

reflect that the court has yet ordered the distribution of the funds.

         Nor is the court’s order a final judgment. It does not dispose of all claims as to all

parties or expressly determine that there is no just reason for delay and direct entry of

judgment. The order is thus “subject to revision at any time before the entry of judgment

adjudicating all the claims and the rights and liabilities of all the parties.” Ind. Trial Rule

54(B).

         “The authority of the Indiana Supreme Court and Court of Appeals to exercise

appellate jurisdiction is generally limited to appeals from final judgments.” Allstate Ins.

Co. v. Fields, 842 N.E.2d 804, 806 (Ind. 2006) (citing Ind. Appellate Rules 4(A)(1),

5(A)).

         This limited authority, among other things, buttresses the ability of trial judges to

manage litigation as they may think most likely to produce prompt and just outcomes.

The parties are certainly free to request that Judge Thacker certify for interlocutory



                                               4
appeal those rulings challenged in the appeal we dismiss today, and Judge Thacker will

likewise be free to do so or not.

                                    CONCLUSION

       We therefore dismiss this appeal.

NAJAM, J., and KIRSCH, J., concur.




                                           5